DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to Foreign Application FI20185974 filed November 19, 2018.

Status of Claims
This Office Action is responsive to the amendment filed on June 28, 2022. As directed by the amendment: claims 1-5 and 7-14 have been amended; and claim 15 has been cancelled. Thus, claims 1-14 are presently pending in this application.
Applicant’s amendments to claims 1-2 and 10-13 obviate the previous claim objection made thereto. Claim 15 was previously rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Applicant’s cancelling of claim 15 renders moot the previous rejection under 35 U.S.C. 101. Claims 11, 13 and 15, and 14 by dependence, were previously  rejected under 35 U.S.C. 112(b) as being indefinite.  Applicant’s amendments to claims 11 and 13, and cancelling of claim 15 obviate the previous rejection under 35 U.S.C. 112(b). 
Claims 1-6 and 8-14 were previously rejected under 35 U.S.C. 103 as being unpatentable over Karkkainen (U.S. Pub. No. 2015/0283352) in view of Yorke et al. (U.S. Pub. No. 2019/0150849). Claim 7 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Bloom (U.S. Patent No. 3,250,270). Applicant's amendments necessitated the application of new grounds of rejection in light of prior art, shown below.
	



Claim Objections
Claims 1-2 are objected to because of the following informalities:  
Claim 1 recites “means for adjusting the flow of the airflow one or more of manually or automatically based on the first index, for optimizing the hyperthermia in airways”, ln 3-4 should read -- means for adjusting the flow of the airflow is one or more of manually or automatically based on the first index, for optimizing the hyperthermia in airways --;
Claim 2 recites “first space comprise a second valve”, should read --first space comprises a second valve--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Karkkainen (U.S. Pub. No. 2015/0283352) in view of Yorke et al. (U.S. Pub. No. 2019/0150849; hereinafter: “Yorke”) in view of Andrieux et al. (U.S. Pub. No. 2010/0078024; hereinafter: “Andrieux”).
Regarding Claim 1, Karkkainen discloses a device comprising: a first flow channel (5; Fig. 2, 5, 6, 8) for inhalation (¶ 0038); a body part (2; Fig. 1-8) comprising an inner volume (3, 4; Fig. 2-3b, 5, 6, 8), wherein a first space (3; Fig. Fig. 2-3b, 5, 6, 8) of the inner volume is configured configured configured second device via the second flow channel to the first space of the inner volume to increase pressure in the inner volume (¶¶ 0013, 0047), wherein the device further comprises: means for measuring a flow (breath sensor; ¶ 0050), and means for adjusting the flow of the airflow manually or automatically (6, 8; Fig. 2-3b, 5, 6, 8; ¶¶ 0038, 0048-0052; Examiner notes: Karkkainen discloses valves 6 and 8 that can be used manually to adjust the flow of the airflow or used automatically to adjust the flow of the airflow based the means for measuring the flow (i.e. breath sensor)).
Karkkainen does not specifically disclose the device comprising a means for measuring a temperature of an airflow, means for calculating a first index based on measuring the flow and the temperature; and wherein the means for adjusting the flow of the airflow manually or automatically is based on the first index, is for optimizing the hyperthermia in airways. 
Yorke teaches a spiroxmeter smart system comprising a means for measuring a comprising a patient monitoring device (110, 300; Fig. 1, 3) including an airflow sensor (112, 310; Fig. 1, 3), an oximetry sensor (114, 312; Fig. 1, 3), and a means for measuring a temperature of an airflow (temperature sensor 314; Fig. 3), each of which is informationally coupled to computer processing unit (CPU) (320; Fig. 3) with embedded software (¶¶ 0036-0037, 0050) for the purpose of directing the user in the use the device to obtain further respiratory or oxygenation parameter values, and/or follow a therapy regimen for a diagnosed or prognosed disease condition. (Claim 1; ¶ 0044).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Karkkainen to include the patient monitoring device having the means for measuring the flow (i.e. airflow sensor), oximetry sensor, and the means for measuring the temperature of the airflow (i.e. temperature sensor), each of which being informationally coupled to computer processing unit with embedded software as taught by Yorke for the purpose of directing the user in the use the device to obtain further respiratory or oxygenation parameter values, and/or follow a therapy regimen for a diagnosed or prognosed disease condition. (See Yorke: Claim 1; ¶ 0044).
The modified device of Karkkainen does not specifically disclose the device comprising a means for calculating a first index based on measuring the flow and the temperature; and wherein the means for adjusting the flow of the airflow manually or automatically is based on the first index, is for optimizing the hyperthermia in airways. 
Andrieux teaches a breathing assistance system comprising means for measuring flow (82a 82b, 84; Fig. 2; ¶¶ 0074-0075) and temperature (83; Fig. 2; ¶ 0142) of an airflow, means for calculating a first index based on measuring the flow and the temperature [158, 600; Fig. 13a-13b; ¶¶ 0139-0158; Examiner notes: Applicant’s is silent regarding an explicit definition of “index” and whether it is a value or range. Andrieux discloses an overheat detection module (158; 4a, 4b) using an algorithm to determine a threshold based at least on flow and temperature, thereby calculating an index (¶ 0143).]; and means for adjusting the flow of the airflow automatically based on the first index [20, 31, 165; Fig. 1-2, 4a, 4b; ¶¶ 0139-0157; Examiner notes: Andrieux discloses determining an overheating condition based on the first index and in response to the overheating condition a control (31;Fig. 2) adjusts a valve (165; Fig. 4a, 4b) and/or gas delivery system (20; Fig. 1).], for optimizing the hyperthermia in airways (¶¶ 0139-0157; Examiner notes: Andrieux discloses determining an overheating condition based on the first index to prevent or alleviate overheating thereby optimizing the preventing of hyperthermia in airways.) for the purpose of preventing dangerous conditions that are the result of overheating (¶¶ 0139, 0158).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Karkkainen to include the means for calculating the first index based on measuring the flow and the temperature; and the means for adjusting the flow of the airflow automatically based on the first index for optimizing the hyperthermia in airways as taught by Andrieux for the purpose of preventing dangerous conditions that are the result of overheating (See Andrieux: ¶¶ 0139, 0158). 
 Regarding Claim 2, the modified device of Karkkainen discloses the device wherein the means for conveying the gas flow from the outside of the device via the second flow channel to the first 
Regarding Claim 3, the modified device of Karkkainen discloses the device wherein 10the means for measuring the flow and the temperature of the airflow comprise: a first sensor for measuring the flow of the airflow (See Karkkainen: breath sensor; ¶ 0050, See Yorke: 310; Fig. 3), and a second sensor for measuring the temperature of the airflow (See Yorke: 314; Fig. 3).
Regarding Claim 4, the modified device of Karkkainen discloses the device, shown above. 
The modified device of Karkkainen does not specifically disclose the device further comprises: 15means for transmitting at least some of the measured data. 
Yorke teaches the spiroxmeter smart system comprising a means for transmitting at least some of the measured data (322; Fig. 3; ¶¶ 0032, 0037-0038, 0041, 0051) for the purpose of storing, reviewing, and processing data externally (e.g. internet cloud or computing device) (¶¶ 0032, 0037-0038, 0041, 0051). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Karkkainen to include the means for transmitting at least some of the measured data as taught by Yorke for the purpose of storing, reviewing, and processing data externally (e.g. internet cloud or computing device) (¶¶ 0032, 0037-0038, 0041, 0051).
Regarding Claim 5, the modified device of Karkkainen discloses the device comprising a heating means for heating the liquid in the first  space (See Karkkainen: 11; Fig. 6; ¶¶ 0052, 0054-0055).
Regarding Claim 6, the modified device of Karkkainen discloses the device comprises a third flow channel (See Karkkainen: 9; Fig. 2, 4), to which the first flow channel and the second flow channel are connected in such a way that conveying the gas flow from the outside of the63 device to the second flow channel and conveying the gas flow from the first flow channel to the outside of the device are arranged via the third flow channel (See Karkkainen: Fig. 2, 4; ¶¶ 0043, 0048, 0051; Claim 29).
Regarding Claim 9, the modified device of Karkkainen discloses the device wherein the device comprises means for 20determining: a maximal inspiratory pressure (MIP), a maximal expiratory pressure (MEP), a maximal inspiratory flow (MIF), and a maximal expiratory flow (MEF) of an individual. (See Yorke: ¶ 0036). 

Regarding Claim 13, Karkkainen discloses a system comprising a device comprising a first flow channel (5; Fig. 2, 5, 6, 8) for inhalation (¶ 0038); a body part (2; Fig. 1-8) comprising an inner volume (3, 4; Fig. 2-3b, 5, 6, 8), wherein a first space (3; Fig. Fig. 2-3b, 5, 6, 8) of the inner volume is configured configured second configured flow of an inhaled airflow (breath sensor; ¶ 0050) and a first valve (6; Fig. 2, 5-8; ¶ 0038) and a second valve (8; Fig. 2, 5-8; ¶ 0043).
Karkkainen does not specifically disclose the system, comprising measurement means for a temperature of an inhaled airflow, and an integrated pressure and airflow monitoring and control unit comprising a wireless component, a processor, and at least one memory component.
Yorke teaches a spiroxmeter smart system comprising an integrated pressure and airflow monitoring and control unit (110, 300; Fig. 1, 3) including an airflow sensor (112, 310; Fig. 1, 3), an oximetry sensor (114, 312; Fig. 1, 3), and a means for measuring a temperature of an inhaled airflow (temperature sensor 314; Fig. 3), each of which is informationally coupled to computer processing unit (CPU) (320; Fig. 3) with embedded software (¶¶ 0036-0037, 0050),  a wireless component (322; Fig. 3; ¶¶ 0032, 0037-0038, 0041, 0051), and at least one memory component (324; Fig. 3; ¶ 0051) for the purpose of directing the user in the use the device to obtain further respiratory or oxygenation parameter values, and/or follow a therapy regimen for a diagnosed or prognosed disease condition. (Claim 1; ¶ 0044) and storing, reviewing, and processing data externally (e.g. internet cloud or computing device) (¶¶ 0032, 0037-0038, 0041, 0051).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Karkkainen to include the integrated pressure and airflow monitoring and control unit including the airflow sensor, the oximetry sensor, and the means for measuring a temperature of an inhaled airflow, each of which is informationally coupled to computer processing unit (CPU) with embedded software, the wireless component, and the at least one memory component as taught by Yorke for the purpose of directing the user in the use the device to obtain further respiratory or oxygenation parameter values, and/or follow a therapy regimen for a diagnosed or prognosed disease condition. (See Yorke: Claim 1; ¶ 0044) and storing, reviewing, and processing data externally (e.g. internet cloud or computing device) (See Yorke: ¶¶ 0032, 0037-0038, 0041, 0051).
Regarding Claim 14, the modified system of Karkkainen discloses the system, shown above. 
The modified system of Karkkainen does not specifically disclose the system further comprising 20a display in order to show recommendations to a user.
Yorke teaches the spiroxmeter smart system comprising a display (340; Fig. 3; ¶¶ 0051-0053) for the purpose of presenting measured information to the user and providing instruction to the user (¶ 0053). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified system of Karkkainen to include the display in order to show recommendations to a user as taught by Yorke for the purpose of presenting measured information to the user and providing instruction to the user (See Yorke: ¶ 0053).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Karkkainen (U.S. Pub. No. 2015/0283352) in view of Yorke (U.S. Pub. No. 2019/0150849) in view of Davidson et al. (WO 2016/001926 A1; hereinafter: “Davidson”).
Regarding Claim 10,  Karkkainen discloses a method comprising conveying exhaled air via a second flow channel (4; Fig. Fig. 2-3b, 5, 6, 8) of a device (1; Fig. 1-3b, 5-6, 8) to a first 5space (3; Fig. Fig. 2-3b, 5, 6, 8)  of a body part (2; Fig. 1-8) of the device filled with a liquid (¶¶ 0038-0049; Claim 33), forming steam in the first space due to the exhaled air (Abstract; ¶¶ 0010, 0038, 0049; Fig. 3a-3b); receiving in a second space (4; Fig. Fig. 2-3b, 5, 6, 8) of the body part of the device steam formed in the first space (¶¶ 0038-0049; Fig. 3a-3b); conveying a gas flow from the second space via a first flow channel (5; Fig. 2, 5, 6, 8) to 10the outside of the device during inhalation (¶¶ 0038-0049; Fig. 3a-3b) ; wherein the method further comprises: measuring a flow of an inhaled airflow or an exhaled airflow (¶ 0050; Examiner notes: Karkkainen discloses a breath sensor that measures if the user is inhaling or exhaling.), and adjusting flow resistance of at least one of the first flow channel and the 15second flow channel (6, 8; Fig. 2-3b, 5, 6, 8; ¶¶ 0038, 0048-0052; Examiner notes: Karkkainen discloses valves 6 and 8 that can be used manually to adjust the flow of the airflow or used automatically to adjust the flow of the airflow based the means for measuring the flow (i.e. breath sensor)).
Karkkainen does not specifically disclose the method comprising measuring a temperature of at least one of the inhaled airflow and exhaled airflow, calculating an index based on measuring the flow and the temperature, and wherein adjusting the flow resistance of at least one of the first flow channel and the second flow channel is based on the index.
Yorke teaches a spiroxmeter smart method comprising a patient monitoring device (110, 300; Fig. 1, 3) including an airflow sensor (112, 310; Fig. 1, 3), oximetry sensor (114, 312; Fig. 1, 3), and a temperature sensor (314; Fig. 3); measuring a flow and a temperature of an inhaled airflow and an exhaled airflow and oxygen saturation during inhalation and exhalation; conveying said measurement to a computer processing unit (CPU) (320; Fig. 3) with embedded software (¶¶ 0036-0037, 0050) for the purpose of directing the user in the use the device to obtain further respiratory or oxygenation parameter values, and/or follow a therapy regimen for a diagnosed or prognosed disease condition. (Claim 1; ¶ 0044).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Karkkainen to include the patient monitoring device including the airflow sensor, the oximetry sensor (114, 312; Fig. 1, 3), and the temperature sensor; measuring the flow and the temperature of the inhaled airflow and the exhaled airflow and oxygen saturation during inhalation and exhalation; conveying said measurement to the computer processing unit with embedded software as taught by Yorke for the purpose of directing the user in the use the device to obtain further respiratory or oxygenation parameter values, and/or follow a therapy regimen for a diagnosed or prognosed disease condition. (See Yorke: Claim 1; ¶ 0044).
The modified method of Karkkainen does not specifically disclose the method comprising calculating an index based on measuring the flow and the temperature, and wherein adjusting the flow resistance of at least one of the first flow channel and the second flow channel is based on the index.
Davidson teaches a method comprising measuring flow and temperature of an inhaled airflow (1540; Fig. 15; Pg. 57, ln 10-18); calculating an index based on measuring the flow and the temperature (Pg. 6, ln 3-14; Pg. 57, ln 10-18; Examiner notes: Applicant’s is silent regarding an explicit definition of “index” and whether it is a value or range. Davidson discloses determining an adjustment to a valve to ensure acceptable flow within a range) , and adjusting the flow resistance of a first flow channel based on the index (Pg. 6, ln 3-14; Pg. 57, ln 10-18; Claim 42; Examiner notes: Davidson discloses adjusting the valve or aperture position to alter the resistance to the airflow based on the index) for the purpose of ensuring the inhaled airflow is within the given range (Pg. 57, ln 10-18). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified method of Karkkainen to include the calculating the index based on measuring the flow and the temperature, and adjusting the flow resistance of the first flow channel is based on the index as taught by Davidson for the purpose of ensuring the inhaled airflow is within the given range (See Davidson: Pg. 57, ln 10-18). 
Regarding Claim 11, the modified method of Karkkainen discloses the method comprising: analyzing the measured flow and temperature of at least one of the inhaled airflow and exhaled airflow, wherein the analyzing comprises: 20calculating the maximal inspiratory pressure (MIP), calculating maximal expiratory pressure (MEP),65 calculating the maximal inspiratory flow (MIF), and/or - calculating the maximal expiratory flow (MEF) (See Yorke: ¶ 0036), and the method further comprises: - recommending a preferred resistance step for an individual based on 5the analysis using at least one of the calculated values (See Yorke: Claim 1; ¶ 0044-0050, See Karkkainen: ¶¶ 0045-046, 0048-0049, 0062). 
Regarding Claim 12, the modified method of Karkkainen discloses the method, shown above. 
The modified method of Karkkainen does not specifically discloses the method further comprising: transmitting at least some of the measured and/or analyzed data to a respiratory cloud service unit.
Yorke teaches the spiroxmeter smart method comprising a wireless module (322; Fig. 3; ¶¶ 0032, 0037-0038, 0041, 0051) for communication with a healthcare information hub or a healthcare server (¶¶ 0032, 0037-0038, 0041, 0051) and transmitting at least some of the measured or analyzed data to a respiratory cloud service unit (¶¶ 0032, 0037-0038, 0041, 0051) for the purpose of storing, reviewing, and processing data externally (e.g. internet cloud or computing device) (¶¶ 0032, 0037-0038, 0041, 0051). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified method of Karkkainen to include the transmitting at least some of the measured or analyzed data to a respiratory cloud service unit as taught by Yorke for the purpose of storing, reviewing, and processing data externally (e.g. internet cloud or computing device) (See Yorke: ¶¶ 0032, 0037-0038, 0041, 0051).

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose of render obvious wherein the first index uses for calculation at least one of:
an amount of energy gained during an inhaling, and an amount of energy used during an exhaling, recited in claim 7.
tidal volume (TV), inspiratory reserve volume (IRV), expiratory reserve volume (ERV), residual volume (RV), lung total capacity (LTC), and Heart rate variation, recited in claim 8. 

Response to Arguments
Applicant’s arguments regarding the new limitations with respect to calculated first index of independent claims 1 and 10 have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the 35 U.S.C. 103 rejection over Karkkainen in view of Yorke in view of Andrieux and the 35 U.S.C. 103 over Karkkainen in view of Yorke in view of Davidson et al., shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785